                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



 JEFFREY DAVID HALLADAY,                              Case No. 2:18-cv-2067-JE

                Petitioner,                           ORDER

        v.

 RICHARD McGRAW, Superintendent,
 Eastern Oregon Correctional Facility,

                Respondent.

Michael H. Simon, District Judge.

       United States Magistrate Judge John Jelderks issued Findings and Recommendations in

this case on August 19, 2019. ECF 27. Judge Jelderks recommended that Petitioner Jeffrey

David Halladay’s Petition for Writ of Habeas Corpus (ECF 1) be denied, the case be dismissed

with prejudice, and no certificate of appealability be issued.

       Under the Federal Magistrates Act (“Act”), the court may “accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate.” 28 U.S.C.

§ 636(b)(1). If a party files an objection to a magistrate judge’s findings and recommendations,

“the court shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id.; Fed. R. Civ. P. 72(b)(3).




PAGE 1 – ORDER
       For those portions of a magistrate judge’s findings and recommendations to which neither

party has objected, the Act does not prescribe any standard of review. See Thomas v. Arn, 474

U.S. 140, 152 (1985) (“There is no indication that Congress, in enacting [the Act], intended to

require a district judge to review a magistrate’s report to which no objections are filed.”); United

States. v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (holding that the court

must review de novo magistrate judge’s findings and recommendations if objection is made, “but

not otherwise”). Although in the absence of objections no review is required, the Act “does not

preclude further review by the district judge[] sua sponte . . . under a de novo or any other

standard.” Thomas, 474 U.S. at 154. Indeed, the Advisory Committee Notes to Fed. R.

Civ. P. 72(b) recommend that “[w]hen no timely objection is filed,” the Court review the

magistrate judge’s recommendations for “clear error on the face of the record.”

       Petitioner timely filed an objection. ECF 29. Petitioner objects to two of Judge Jelderks’

findings. First, Petitioner objects to the finding that although the Parole Board (the “Board”) did

not retroactively apply OAR XXX-XX-XXXX (2017) (the “2017 Rule”) to Petitioner’s case, either

the 2017 Rule or OAR 255-60-005 (1985) (the “1985 Rule”) authorized the Board to order a

psychological evaluation. Second, Petitioner objects to the finding that the 1985 Rule itself

authorized the Board to order a psychological evaluation if the record indicated that a severe

emotional disturbance might be present.1 The Court has reviewed de novo those portions of

Judge Jelderks’ Findings and Recommendation to which Petitioner has objected, Petitioner’s

objections, Respondents’ responses, and the underlying briefs.


       1
          It is not clear whether Judge Jelderks found that the 1985 Rule authorized the Board to
order a psychological evaluation. The relevant portion of his Findings and Recommendations
reads: “I agree disagree [sic] with the Petitioner’s contention that the Board had no authority to
order a psychological evaluation prior to his exit interview under the rules that existed at the time
of his crimes.” ECF 27 at 8.



PAGE 2 – ORDER
       The Court respectfully disagrees with Judge Jelderks’ finding that “there is no indication

that the Board retroactively applied OAR 255-060-0012 [the 2017 Rule] to Petitioner’s case.”

ECF 27 at 9. Petitioner attached the letter from the Board ordering him to undergo a

psychological examination. The letter expressly informed Petitioner that the Board ordered a

psychological evaluation pursuant to, among other things, the 2017 Rule. ECF 2 at 13 (Ex. 1).

Specially, the first sentence of the Board’s letter states: “The Board has ordered a psychological

evaluation pursuant to ORS 144.125; ORS 144.223 and OAR 255-060-0012 to be conducted by

Dr. Gary R: McGuffin on or between approximately January 13, 2017 and February 13, 2017.”

Id. (emphasis added). This is evidence that the Board retroactively applied the 2017 Rule, which

is OAR 255-060-0012, to Petitioner’s case.

       Further, the Court agrees with Judge Jelderks’ finding that the 1985 Rule, by itself,

authorizes the Board to order a psychological evaluation in Petitioner’s case. The 1985 Rule

permits the Board to order a psychological evaluation “if the record indicates that a psychiatric

or psychological condition of severe emotional disturbance, such as to constitute a danger to the

health or safety of the community, is present.” OAR 255-60-005 (1985). It was not objectively

unreasonable for the Board, after considering Petitioner’s record and past crimes, to conclude

that he presently suffers from such a condition. For those portions of Judge Jelderks’ Findings

and Recommendations to which neither party has objected, this Court follows the

recommendation of the Advisory Committee and reviews those matters for clear error on the face

of the record. No such error is apparent.

       The Court ADOPTS Judge Jelderks’ Findings and Recommendations. ECF 27.

Petitioner’s Petition for Writ of Habeas Corpus (ECF 1) is DENIED. The Court declines to issue




PAGE 3 – ORDER
a Certificate of Appealability because Petitioner has not made a substantial showing of the denial

of a constitutional right pursuant to 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       DATED this 23rd day of December, 2019.

                                                     /s/ Michael H. Simon
                                                     Michael H. Simon
                                                     United States District Judge




PAGE 4 – ORDER
